Exhibit 10.5
JABIL CIRCUIT, INC.
2002 STOCK INCENTIVE PLAN
     1. Purposes of the Plan. The purposes of this Stock Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants,
and to promote the success of the Company’s business. Awards granted under the
Plan may be Incentive Stock Options, Nonstatutory Stock Options, Stock Awards,
Performance Units, Performance Shares or Stock Appreciation Rights.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any Committee or person as
shall be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Law” means the legal requirements relating to the
administration of the Plan under applicable federal, state, local and foreign
corporate, tax and securities laws, and the rules and requirements of any stock
exchange or quotation system on which the Common Stock is listed or quoted.
          (c) “Award” means an Option, Stock Appreciation Right, Stock Award,
Performance Unit or Performance Share granted under the Plan.
          (d) “Award Agreement” means the agreement, notice and/or terms or
conditions by which an Award is evidenced, documented in such form (including by
electronic communication) as may be approved by the Administrator.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Change in Control” means the happening of any of the following,
unless otherwise provided by the Award Agreement:
               (i) the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Company and its subsidiaries taken as a whole to any person (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) other than
the Company or one of its subsidiaries;
               (ii) the adoption of a plan relating to the Company’s liquidation
or dissolution;
               (iii) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any person
other than the Company or its subsidiaries, becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more
than 50% of the combined voting power of the Company’s voting stock or other
voting stock into which the Company’s voting stock is reclassified,
consolidated, exchanged or changed, measured by voting power rather than number
of shares;
               (iv) the Company consolidates with, or merges with or into, any
person, or any person consolidates with, or merges with or into, the Company, in
any such event pursuant to a transaction in which any of the voting stock of the
Company or such other person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the shares of voting
stock of the Company outstanding immediately prior to such transaction directly
or indirectly constitute, or are converted into or exchanged for, a majority of
the voting stock of the surviving person immediately after giving effect to such
transaction; or

 



--------------------------------------------------------------------------------



 



               (v) the first day on which a majority of the members of the Board
are not Continuing Directors. “Continuing Director” means, as of any date of
determination with respect to any Award, any member of the Board who (1) was a
member of the Board on the Date of Grant of such Award; or (2) was nominated for
election or elected to the Board with the approval of a majority of the
continuing directors who were members of the Board at the time of such
nomination or election.”
          (g) “Change in Control Price” means, as determined by the Board,
               (i) the highest Fair Market Value of a Share within the 60 day
period immediately preceding the date of determination of the Change in Control
Price by the Board (the “60-Day Period”), or
               (ii) the highest price paid or offered per Share, as determined
by the Board, in any bona fide transaction or bona fide offer related to the
Change in Control of the Company, at any time within the 60-Day Period, or
               (iii) some lower price as the Board, in its discretion,
determines to be a reasonable estimate of the fair market value of a Share.
          (h) “Code” means the Internal Revenue Code of 1986, as amended.
          (i) “Committee” means a Committee appointed by the Board in accordance
with Section 4 of the Plan.
          (j) “Common Stock” means the Common Stock, $.001 par value, of the
Company.
          (k) “Company” means Jabil Circuit, Inc., a Delaware corporation.
          (l) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services and who is compensated
for such services, including without limitation non-Employee Directors who are
paid only a director’s fee by the Company or who are compensated by the Company
for their services as non-Employee Directors. In addition, as used herein,
“consulting relationship” shall be deemed to include service by a non-Employee
Director as such.
          (m) “Continuous Status as an Employee or Consultant” means that the
employment or consulting relationship is not interrupted or terminated by the
Company, any Parent or Subsidiary. Continuous Status as an Employee or
Consultant shall not be considered interrupted in the case of (i) any leave of
absence approved in writing by the Board, an Officer, or a person designated in
writing by the Board or an Officer as authorized to approve a leave of absence,
including sick leave, military leave, or any other personal leave; provided,
however, that for purposes of Incentive Stock Options, any such leave may not
exceed 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract (including certain Company policies) or statute, or
(ii) transfers between locations of the Company or between the Company, a
Parent, a Subsidiary or successor of the Company; or (iii) a change in the
status of the Grantee from Employee to Consultant or from Consultant to
Employee.
          (n) “Covered Stock” means the Common Stock subject to an Award.
          (o) “Date of Grant” means the date on which the Administrator makes
the determination granting the Award, or such other later date as is determined
by the Administrator. Notice of the determination shall be provided to each
Grantee within a reasonable time after the Date of Grant.
          (p) “Date of Termination” means the date on which a Grantee’s
Continuous Status as an Employee or Consultant terminates.
          (q) “Director” means a member of the Board.
          (r) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (s) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.
          (t) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (u) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the National
Market System of the National Association of Securities Dealers, Inc. Automated
Quotation (“NASDAQ”) System, the Fair Market Value of a Share of Common Stock
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
               (ii) If the Common Stock is quoted on the NASDAQ System (but not
on the National Market System thereof) or is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
          (v) “Grantee” means an individual who has been granted an Award.
          (w) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          (x) “Mature Shares” means Shares for which the holder thereof has good
title, free and clear of all liens and encumbrances, and that such holder either
(i) has held for at least six months or (ii) has purchased on the open market.
          (y) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (z) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (aa) “Option” means a stock option granted under the Plan.
          (bb) “Parent” means a corporation, whether now or hereafter existing,
in an unbroken chain of corporations ending with the Company if each of the
corporations other than the Company holds at least 50 percent of the voting
shares of one of the other corporations in such chain.
          (cc) “Performance Period” means the time period during which the
performance goals established by the Administrator with respect to a Performance
Unit or Performance Share, pursuant to Section 9 of the Plan, must be met.
          (dd) “Performance Share” has the meaning set forth in Section 9 of the
Plan.
          (ee) “Performance Unit” has the meaning set forth in Section 9 of the
Plan.
          (ff) “Plan” means this 2002 Stock Incentive Plan.
          (gg) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect when discretion is being exercised
with respect to the Plan.
          (hh) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 11 of the Plan.
          (ii) “Stock Appreciation Right” or “SAR” has the meaning set forth in
Section 7 of the Plan.
          (jj) “Stock Grant” means Shares that are awarded to a Grantee pursuant
to Section 8 of the Plan.

 



--------------------------------------------------------------------------------



 



          (kk) “Subsidiary” means a corporation, domestic or foreign, of which
not less than 50 percent of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary
     3. Stock Subject to the Plan. Subject to the provisions of Section 11 of
the Plan and except as otherwise provided in this Section 3, the maximum
aggregate number of Shares that may be subject to Awards under the Plan since
the Plan became effective is 33,608,726, which includes Shares that were
available on August 31, 2008 to be subject to future Awards, plus Shares that
were subject to Awards on August 31, 2008, and all Shares issued prior to
August 31, 2008. The Shares may be authorized, but unissued, or reacquired
Common Stock.
          If an Award expires or becomes unexercisable without having been
exercised in full the remaining Shares that were subject to the Award shall
become available for future Awards under the Plan (unless the Plan has
terminated). With respect to Stock Appreciation Rights, if the payment upon
exercise of a SAR is in the form of Shares, the Shares subject to the SAR shall
be counted against the available Shares as one Share for every Share subject to
the SAR, regardless of the number of Shares used to settle the SAR upon
exercise.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. The Plan may be administered
by different bodies with respect to different groups of Employees and
Consultants. Except as provided below, the Plan shall be administered by (A) the
Board or (B) a committee designated by the Board and constituted to satisfy
Applicable Law.
               (ii) Rule 16b-3. To the extent the Board or the Committee
considers it desirable for transactions relating to Awards to be eligible to
qualify for an exemption under Rule 16b-3, the transactions contemplated under
the Plan shall be structured to satisfy the requirements for exemption under
Rule 16b-3.
               (iii) Section 162(m) of the Code. To the extent the Board or the
Committee considers it desirable for compensation delivered pursuant to Awards
to be eligible to qualify for an exemption from the limit on tax deductibility
of compensation under Section 162(m) of the Code, the transactions contemplated
under the Plan shall be structured to satisfy the requirements for exemption
under Section 162(m) of the Code.
               (iv) Authorization of Officers to Grant Options. In accordance
with Applicable Law, the Board may, by a resolution adopted by the Board,
authorize one or more Officers to designate Officers and Employees (excluding
the Officer so authorized) to be Grantees of Options and determine the number of
Options to be granted to such Officers and Employees; provided, however, that
the resolution adopted by the Board so authorizing such Officer or Officers
shall specify the total number and the terms (including the exercise price,
which may include a formula by which such price may be determined) of Options
such Officer or Officers may so grant.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee or an Officer, subject to the specific
duties delegated by the Board to such Committee or Committee, the Administrator
shall have the authority, in its sole and absolute discretion:
               (i) to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(u) of the Plan;
               (ii) to select the Consultants and Employees to whom Awards will
be granted under the Plan;
               (iii) to determine whether, when, to what extent and in what
types and amounts Awards are granted under the Plan;
               (iv) to determine the number of shares of Common Stock to be
covered by each Award granted under the Plan;
               (v) to determine the forms of Award Agreements, which need not be
the same for each grant or for each Grantee, and which may be delivered
electronically, for use under the Plan;
               (vi) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted under the Plan. Such terms and
conditions, which need not be the same for each grant or for each

 



--------------------------------------------------------------------------------



 



Grantee, include, but are not limited to, the exercise price, the time or times
when Options and SARs may be exercised (which may be based on performance
criteria), the extent to which vesting is suspended during a leave of absence,
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator shall
determine;
               (vii) to construe and interpret the terms of the Plan and Awards;
               (viii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including, without limiting the generality of the
foregoing, rules and regulations relating to the operation and administration of
the Plan to accommodate the specific requirements of local and foreign laws and
procedures;
               (ix) to modify or amend each Award (subject to Section 13 of the
Plan). However, the Administrator may not modify or amend any outstanding Option
so as to specify a lower exercise price or accept the surrender of an
outstanding Option and authorize the granting of a new Option with a lower
exercise price in substitution for such surrendered Option;
               (x) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
               (xi) to determine the terms and restrictions applicable to
Awards;
               (xii) to make such adjustments or modifications to Awards granted
to Grantees who are Employees of foreign Subsidiaries as are advisable to
fulfill the purposes of the Plan or to comply with Applicable Law;
               (xiii) to delegate its duties and responsibilities under the Plan
with respect to sub-plans applicable to foreign Subsidiaries, except its duties
and responsibilities with respect to Employees who are also Officers or
Directors subject to Section 16(b) of the Exchange Act;
               (xiv) to provide any notice or other communication required or
permitted by the Plan in either written or electronic form; and
               (xv) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Grantees
and any other holders of Awards.
     5. Eligibility and General Conditions of Awards.
          (a) Eligibility. Awards other than Incentive Stock Options may be
granted to Employees and Consultants. Incentive Stock Options may be granted
only to Employees. If otherwise eligible, an Employee or Consultant who has been
granted an Award may be granted additional Awards.
          (b) Maximum Term. Subject to the following provision, the term during
which an Award may be outstanding shall not extend more than ten years after the
Date of Grant, and shall be subject to earlier termination as specified
elsewhere in the Plan or Award Agreement; provided, however, that any deferral
of a cash payment or of the delivery of Shares that is permitted or required by
the Administrator pursuant to Section 10 of the Plan may, if so permitted or
required by the Administrator, extend more than ten years after the Date of
Grant of the Award to which the deferral relates.
          (c) Award Agreement. To the extend not set forth in the Plan, the
terms and conditions of each Award, which need not be the same for each grant or
for each Grantee, shall be set forth in an Award Agreement. The Administrator,
in its sole and absolute discretion, may require as a condition to any Award
Agreement’s effectiveness that the Award Agreement be executed by the Grantee,
including by electronic signature or other electronic indication of acceptance,
and that the Grantee agree to such further terms and conditions as specified in
the Award Agreement.

 



--------------------------------------------------------------------------------



 



          (d) Termination of Employment or Consulting Relationship. In the event
that a Grantee’s Continuous Status as an Employee or Consultant terminates
(other than upon the Grantee’s death or Disability), then, unless otherwise
provided by the Award Agreement, and subject to Section 11 of the Plan:
               (i) the Grantee may exercise his or her unexercised Option or
SAR, but only within such period of time as is determined by the Administrator,
and only to the extent that the Grantee was entitled to exercise it at the Date
of Termination (but in no event later than the expiration of the term of such
Option or SAR as set forth in the Award Agreement). In the case of an Incentive
Stock Option, the Administrator shall determine such period of time (in no event
to exceed three months from the Date of Termination) when the Option is granted.
If, at the Date of Termination, the Grantee is not entitled to exercise his or
her entire Option or SAR, the Shares covered by the unexercisable portion of the
Option or SAR shall revert to the Plan. If, after the Date of Termination, the
Grantee does not exercise his or her Option or SAR within the time specified by
the Administrator, the Option or SAR shall terminate, and the Shares covered by
such Option or SAR shall revert to the Plan. An Award Agreement may also provide
that if the exercise of an Option following the Date of Termination would be
prohibited at any time because the issuance of Shares would violate Company
policy regarding compliance with Applicable Law, then the exercise period shall
terminate on the earlier of (A) the expiration of the term of the Option set
forth in Section 6(b) of the Plan or (B) the expiration of a period of 10 days
after the Date of Termination during which the exercise of the Option would not
be in violation of such requirements;
               (ii) the Grantee’s Stock Awards, to the extent forfeitable
immediately before the Date of Termination, shall thereupon automatically be
forfeited;
               (iii) the Grantee’s Stock Awards that were not forfeitable
immediately before the Date of Termination shall promptly be settled by delivery
to the Grantee of a number of unrestricted Shares equal to the aggregate number
of the Grantee’s vested Stock Awards;
               (iv) any Performance Shares or Performance Units with respect to
which the Performance Period has not ended as of the Date of Termination shall
terminate immediately upon the Date of Termination.
          (e) Disability of Grantee. In the event that a Grantee’s Continuous
Status as an Employee or Consultant terminates as a result of the Grantee’s
Disability, then, unless otherwise provided by the Award Agreement:
               (i) the Grantee may exercise his or her unexercised Option or SAR
at any time within 12 months from the Date of Termination, but only to the
extent that the Grantee was entitled to exercise the Option or SAR at the Date
of Termination (but in no event later than the expiration of the term of the
Option or SAR as set forth in the Award Agreement). If, at the Date of
Termination, the Grantee is not entitled to exercise his or her entire Option or
SAR, the Shares covered by the unexercisable portion of the Option or SAR shall
revert to the Plan. If, after the Date of Termination, the Grantee does not
exercise his or her Option or SAR within the time specified herein, the Option
or SAR shall terminate, and the Shares covered by such Option or SAR shall
revert to the Plan.
               (ii) the Grantee’s Stock Awards, to the extent forfeitable
immediately before the Date of Termination, shall thereupon automatically be
forfeited;
               (iii) the Grantee’s Stock Awards that were not forfeitable
immediately before the Date of Termination shall promptly be settled by delivery
to the Grantee of a number of unrestricted Shares equal to the aggregate number
of the Grantee’s vested Stock Awards;
               (iv) any Performance Shares or Performance Units with respect to
which the Performance Period has not ended as of the Date of Termination shall
terminate immediately upon the Date of Termination.
          (f) Death of Grantee. In the event of the death of an Grantee, then,
unless otherwise provided by the Award Agreement,
               (i) the Grantee’s unexercised Option or SAR may be exercised at
any time within 12 months following the date of death (but in no event later
than the expiration of the term of such Option or SAR as set forth in the Award
Agreement), by the Grantee’s estate or by a person who acquired the right to
exercise the Option or SAR by bequest or inheritance, but only to the extent
that the Grantee was entitled to exercise the Option or SAR at the date of
death. If, at the time of death, the Grantee was not entitled to exercise his or
her entire Option or SAR,

 



--------------------------------------------------------------------------------



 



the Shares covered by the unexercisable portion of the Option or SAR shall
immediately revert to the Plan. If, after death, the Grantee’s estate or a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance does not exercise the Option or SAR within the time specified
herein, the Option or SAR shall terminate, and the Shares covered by such Option
or SAR shall revert to the Plan.
               (ii) the Grantee’s Stock Awards, to the extent forfeitable
immediately before the date of death, shall thereupon automatically be
forfeited;
               (iii) the Grantee’s Stock Awards that were not forfeitable
immediately before the date of death shall promptly be settled by delivery to
the Grantee’s estate or a person who acquired the right to hold the Stock Grant
by bequest or inheritance, of a number of unrestricted Shares equal to the
aggregate number of the Grantee’s vested Stock Awards;
               (iv) any Performance Shares or Performance Units with respect to
which the Performance Period has not ended as of the date of death shall
terminate immediately upon the date of death.
          (g) Buyout Provisions. Except as otherwise provided in this
Section 5(g), the Administrator may at any time offer to buy out, for a payment
in cash or Shares, an Award previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Grantee
at the time that such offer is made. No such buy out shall occur without the
prior approval or consent of the Company’s stockholders. Any such cash offer
made to an Officer or Director shall comply with the provisions of Rule 16b-3
relating to cash settlement of stock appreciation rights. This provision is
intended only to clarify the powers of the Administrator and shall not in any
way be deemed to create any rights on the part of Grantees to buyout offers or
payments.
          (h) Nontransferability of Awards.
               (i) Except as provided in Section 5(h)(iii) below, each Award,
and each right under any Award, shall be exercisable only by the Grantee during
the Grantee’s lifetime, or, if permissible under Applicable Law, by the
Grantee’s guardian or legal representative.
               (ii) Except as provided in Section 5(h)(iii) below, no Award
(prior to the time, if applicable, Shares are issued in respect of such Award),
and no right under any Award, may be assigned, alienated, pledged, attached,
sold or otherwise transferred to encumbered by a Grantee otherwise than by will
or by the laws of descent and distribution (or in the case of Stock Awards, to
the Company) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
               (iii) To the extent and in the manner permitted by Applicable
Law, and to the extent and in the manner permitted by the Administrator, and
subject to such terms and conditions as may be prescribed by the Administrator,
a Grantee may transfer an Award to:
                    (A) a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of
the Grantee (including adoptive relationships);
                    (B) any person sharing the employee’s household (other than
a tenant or employee);
                    (C) a trust in which persons described in (A) and (B) have
more than 50 percent of the beneficial interest;
                    (D) a foundation in which persons described in (A) or (B) or
the Grantee control the management of assets; or
                    (E) any other entity in which the persons described in
(A) or (B) or the Grantee own more than 50 percent of the voting interests;
provided such transfer is not for value. The following shall not be considered
transfers for value: a transfer under a domestic relations order in settlement
of marital property rights, and a transfer to an entity in which more than
50 percent of the voting interests are owned by persons described in (A) above
or the Grantee, in exchange for an interest in such entity.

 



--------------------------------------------------------------------------------



 



     6. Stock Options.
          (a) Limitations.
               (i) Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. Any Option
designated as an Incentive Stock Option:
                    (A) shall not have an aggregate Fair Market Value
(determined for each Incentive Stock Option at the Date of Grant) of Shares with
respect to which Incentive Stock Options are exercisable for the first time by
the Grantee during any calendar year (under the Plan and any other employee
stock option plan of the Company or any Parent or Subsidiary (“Other Plans”)),
determined in accordance with the provisions of Section 422 of the Code, that
exceeds $100,000 (the “$100,000 Limit”);
                    (B) shall, if the aggregate Fair Market Value of Shares
(determined on the Date of Grant) with respect to the portion of such grant that
is exercisable for the first time during any calendar year (“Current Grant”) and
all Incentive Stock Options previously granted under the Plan and any Other
Plans that are exercisable for the first time during a calendar year (“Prior
Grants”) would exceed the $100,000 Limit, be exercisable as follows:
                         (1) The portion of the Current Grant that would, when
added to any Prior Grants, be exercisable with respect to Shares that would have
an aggregate Fair Market Value (determined as of the respective Date of Grant
for such Options) in excess of the $100,000 Limit shall, notwithstanding the
terms of the Current Grant, be exercisable for the first time by the Grantee in
the first subsequent calendar year or years in which it could be exercisable for
the first time by the Grantee when added to all Prior Grants without exceeding
the $100,000 Limit; and
                         (2) If, viewed as of the date of the Current Grant, any
portion of a Current Grant could not be exercised under the preceding provisions
of this Section 6(a)(i)(B) during any calendar year commencing with the calendar
year in which it is first exercisable through and including the last calendar
year in which it may by its terms be exercised, such portion of the Current
Grant shall not be an Incentive Stock Option, but shall be exercisable as a
separate Option at such date or dates as are provided in the Current Grant.
               (ii) No Employee shall be granted, in any fiscal year of the
Company, Options to purchase more than 3,000,000 Shares. The limitation
described in this Section 6(a)(ii) shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 11 of the Plan. If an Option is canceled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 11 of the Plan), the canceled Option will be counted
against the limitation described in this Section 6(a)(ii).
          (b) Term of Option. The term of each Option shall be stated in the
Award Agreement; provided, however, that in the case of an Incentive Stock
Option, the term shall be 10 years from the date of grant or such shorter term
as may be provided in the Award Agreement. Moreover, in the case of an Incentive
Stock Option granted to a Grantee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10 percent of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five years from the date of grant or such
shorter term as may be provided in the Award Agreement.
          (c) Option Exercise Price and Consideration.
               (i) Exercise Price. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option shall be determined by the
Administrator and, except as otherwise provided in this Section 6(c)(i), shall
be no less than 100 percent of the Fair Market Value per Share on the Date of
Grant.
                    (A) In the case of an Incentive Stock Option granted to an
Employee who on the Date of Grant owns stock representing more than 10 percent
of the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110 percent of
the Fair Market Value per Share on the Date of Grant.

 



--------------------------------------------------------------------------------



 



                    (B) Any Option that is (1) granted to a Grantee in
connection with the acquisition (“Acquisition”), however effected, by the
Company of another corporation or entity (“Acquired Entity”) or the assets
thereof, (2) associated with an option to purchase shares of stock or other
equity interest of the Acquired Entity or an affiliate thereof (“Acquired Entity
Option”) held by such Grantee immediately prior to such Acquisition, and
(3) intended to preserve for the Grantee the economic value of all or a portion
of such Acquired Entity Option, may be granted with such exercise price as the
Administrator determines to be necessary to achieve such preservation of
economic value.
                    (C) Any Option that is granted to a Grantee not previously
employed by the Company, or a Parent or Subsidiary, as a material inducement to
the Grantee’s commencing employment with the Company may be granted with such
exercise price as the Administrator determines to be necessary to provide such
material inducement.
          (d) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised. An Option shall be exercisable only to the extent that
it is vested according to the terms of the Award Agreement.
          (e) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. The
acceptable form of consideration may consist of any combination of cash,
personal check, wire transfer or, subject to the approval of the Administrator:
               (i) pursuant to rules and procedures approved by the
Administrator, promissory note;
               (ii) Mature Shares;
               (iii) pursuant to procedures approved by the Committee,
(A) through the sale of the Shares acquired on exercise of the Option through a
broker-dealer to whom the Grantee has submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay the exercise price, together
with, if requested by the Company, the amount of federal, state, local or
foreign withholding taxes payable by the Grantee by reason of such exercise, or
(B) through simultaneous sale through a broker of Shares acquired upon exercise;
or
               (iv) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Law.
          (f) Exercise of Option.
               (i) Procedure for Exercise; Rights as a Stockholder.
                    (A) Any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement.
                    (B) An Option may not be exercised for a fraction of a
Share.
                    (C) An Option shall be deemed exercised when the Company
receives:
                         (1) written or electronic notice of exercise (in
accordance with the Award Agreement and any action taken by the Administrator
pursuant to Section 4(b) of the Plan or otherwise) from the person entitled to
exercise the Option, and
                         (2) full payment for the Shares with respect to which
the Option is exercised. Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Award
Agreement and the Plan.

 



--------------------------------------------------------------------------------



 



                         (3) Shares issued upon exercise of an Option shall be
issued in the name of the Grantee or, if requested by the Grantee, in the name
of the Grantee and his or her spouse. Until the stock certificate evidencing
such Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 11 of the Plan.
                         (4) Exercising an Option in any manner shall decrease
the number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
     7. Stock Appreciation Rights.
          (a) Grant of SARs. Subject to the terms and conditions of the Plan,
the Administrator may grant SARs in tandem with an Option or alone and unrelated
to an Option. Tandem SARs shall expire no later than the expiration of the
underlying Option.
          (b) Limitation. No Employee shall be granted, in any fiscal year of
the Company, SARs covering more than 3,000,000 Shares. The limitation described
in this Section 7(b) shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 11 of the Plan.
If a SAR is canceled in the same fiscal year of the Company in which it was
granted (other than in connection with a transaction described in Section 11 of
the Plan), the canceled SAR will be counted against the limitation described in
this Section 7(b).
          (c) Exercise of SARs. SARs shall be exercised by the delivery of a
written or electronic notice of exercise to the Company (in accordance with the
Award Agreement and any action taken by the Administrator pursuant to Section
4(b) of the Plan or otherwise), setting forth the number of Shares over which
the SAR is to be exercised. Tandem SARs may be exercised:
               (i) with respect to all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option;
               (ii) only with respect to the Shares for which its related Option
is then exercisable; and
               (iii) only when the Fair Market Value of the Shares subject to
the Option exceeds the exercise price of the Option.
The value of the payment with respect to the tandem SAR may be no more than
100 percent of the difference between the exercise price of the underlying
Option and the Fair Market Value of the Shares subject to the underlying Option
at the time the tandem SAR is exercised.
          (d) Payment of SAR Benefit. Upon exercise of a SAR, the Grantee shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
               (i) the excess of the Fair Market Value of a Share on the date of
exercise over the SAR exercise price; by
               (ii) the number of Shares with respect to which the SAR is
exercised;
provided, that the Administrator may provide in the Award Agreement that the
benefit payable on exercise of an SAR shall not exceed such percentage of the
Fair Market Value of a Share on the Date of Grant as the Administrator shall
specify. As determined by the Administrator, the payment upon exercise of an SAR
may be in cash, in Shares that have an aggregate Fair Market Value (as of the
date of exercise of the SAR) equal to the amount of the payment, or in some
combination thereof, as set forth in the Award Agreement.
     8. Stock Awards.

 



--------------------------------------------------------------------------------



 



          (a) Authorization to Grant Stock Awards. Subject to the terms and
conditions of the Plan, the Administrator may grant Stock Awards to Employees or
Consultants from time to time. A Stock Award may be made in Shares or
denominated in units representing rights to receive Shares. Each Stock Award
shall be evidenced by an Award Agreement that shall set forth the conditions, if
any, which will need to be timely satisfied before the Stock Award will be
effective and the conditions, if any, under which the Grantee’s interest in the
related Shares or units will be forfeited. A Stock Award made in Shares that are
subject to forfeiture conditions and/or other restrictions may be designated as
an Award of ‘Restricted Stock.’ A Stock Award denominated in units that are
subject to forfeiture conditions and/or other restrictions may be designated as
an Award of ‘Restricted Stock Units.’ No more than 3,000,000 Shares or units may
be granted pursuant to Stock Awards to an individual Grantee in any calendar
year.
          (b) Code Section 162(m) Provisions.
               (i) Notwithstanding any other provision of the Plan, if the
Compensation Committee of the Board (the “Compensation Committee”) determines at
the time a Stock Award is granted to a Grantee that such Grantee is, or may be
as of the end of the tax year for which the Company would claim a tax deduction
in connection with such Stock Award, a “covered employee” within the meaning of
Section 162(m)(3) of the Code, and to the extent the Compensation Committee
considers it desirable for compensation delivered pursuant to such Stock Award
to be eligible to qualify for an exemption from the limit on tax deductibility
of compensation under Section 162(m) of the Code, then the Compensation
Committee may provide that this Section 8(b) is applicable to such Stock Award
under such terms as the Compensation Committee shall determine.
               (ii) If a Stock Award is subject to this Section 8(b), then the
lapsing of restrictions thereon and the distribution of Shares pursuant thereto,
as applicable, shall be subject to satisfaction of one, or more than one,
objective performance targets. The Compensation Committee shall determine the
performance targets that will be applied with respect to each Stock Award
subject to this Section 8(b) at the time of grant, but in no event later than
90 days after the commencement of the period of service to which the performance
target(s) relate. The performance criteria applicable to Stock Awards subject to
this Section 8(b) will be one or more of the following criteria: (A) stock
price; (B) market share; (C) sales; (D) earnings per share, core earnings per
share or variations thereof; (E) return on equity; (F) costs; (G) revenue;
(H) cash to cash cycle; (I) days payables outstanding; (J) days of supply;
(K) days sales outstanding; (L) cash flow; (M) operating income; (N) profit
after tax; (O) profit before tax; (P) return on assets; (Q) return on sales;
(R) inventory turns; (S) invested capital; (T) net operating profit after tax;
(U) return on invested capital; (V) total shareholder return; (W) earnings;
(X) return on equity or average shareowners’ equity; (Y) total shareowner
return; (Z) return on capital; (AA) return on investment; (BB) income or net
income; (CC) operating income or net operating income; (DD) operating profit or
net operating profit; (EE) operating margin; (FF) return on operating revenue;
(GG) contract awards or backlog; (HH) overhead or other expense reduction;
(II) growth in shareowner value relative to the moving average of the S&P 500
Index or a peer group index; (JJ) credit rating; (KK) strategic plan development
and implementation; (LL) net cash provided by operating activities; (MM) gross
margin; (NN) economic value added; (OO) customer satisfaction; (PP) financial
return ratios; and/or (QQ) market performance.
               (iii) Notwithstanding any contrary provision of the Plan, the
Compensation Committee may not increase the number of shares granted pursuant to
any Stock Award subject to this Section 8(b), nor may it waive the achievement
of any performance target established pursuant to this Section 8(b).
               (iv) Prior to the payment of any Stock Award subject to this
Section 8(b), the Compensation Committee shall certify in writing that the
performance target(s) applicable to such Stock Award was met.
               (v) The Compensation Committee shall have the power to impose
such other restrictions on Stock Awards subject to this Section 8(b) as it may
deem necessary or appropriate to ensure that such Stock Awards satisfy all
requirements for “performance-based compensation” within the meaning of Code
section 162(m)(4)(C) of the Code, the regulations promulgated thereunder, and
any successors thereto.
     9. Performance Units and Performance Shares.
          (a) Grant of Performance Units and Performance Shares. Subject to the
terms of the Plan, the Administrator may grant Performance Units or Performance
Shares to any Employee or Consultant in such amounts and upon such terms as the
Administrator shall determine.

 



--------------------------------------------------------------------------------



 



          (b) Value/Performance Goals. Each Performance Unit shall have an
initial value that is established by the Administrator on the Date of Grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the Date of Grant. The Administrator shall set performance
goals that, depending upon the extent to which they are met, will determine the
number or value of Performance Units or Performance Shares that will be paid to
the Grantee.
          (c) Payment of Performance Units and Performance Shares.
               (i) Subject to the terms of the Plan, after the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to receive a payment based on the number and value of
Performance Units or Performance Shares earned by the Grantee over the
Performance Period, determined as a function of the extent to which the
corresponding performance goals have been achieved.
               (ii) If a Grantee is promoted, demoted or transferred to a
different business unit of the Company during a Performance Period, then, to the
extent the Administrator determines appropriate, the Administrator may adjust,
change or eliminate the performance goals or the applicable Performance Period
as it deems appropriate in order to make them appropriate and comparable to the
initial performance goals or Performance Period.
          (d) Form and Timing of Payment of Performance Units and Performance
Shares. Payment of earned Performance Units or Performance Shares shall be made
in a lump sum following the close of the applicable Performance Period. The
Administrator may pay earned Performance Units or Performance Shares in cash or
in Shares (or in a combination thereof) that have an aggregate Fair Market Value
equal to the value of the earned Performance Units or Performance Shares at the
close of the applicable Performance Period. Such Shares may be granted subject
to any restrictions deemed appropriate by the Administrator. The form of payout
of such Awards shall be set forth in the Award Agreement pertaining to the grant
of the Award.
     10. Deferral of Receipt of Payment. The Administrator may permit or require
a Grantee to defer receipt of the payment of cash or the delivery of Shares that
would otherwise be due by virtue of the exercise of an Option or SAR, the grant
of or the lapse or waiver of restrictions with respect to Stock Awards or the
satisfaction of any requirements or goals with respect to Performance Units or
Performance Shares. If any such deferral is required or permitted, the
Administrator shall establish such rules and procedures for such deferral.
     11. Adjustments Upon Changes in Capitalization or Change of Control.
          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Covered Shares, and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or which have been returned to
the Plan upon cancellation or expiration of an Award, as well as the price per
share of Covered Stock, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Covered Stock.
          (b) Change in Control. In the event of a Change in Control, then the
following provisions shall apply:
               (i) Vesting. Any Award outstanding on the date such Change in
Control is determined to have occurred that is not yet exercisable and vested on
such date:
                    (A) shall become fully exercisable and vested on the first
anniversary of the date of such Change in Control (the “Change in Control
Anniversary”) if the Grantee’s Continuous Status as an Employee or Consultant
does not terminate prior to the Change in Control Anniversary;

 



--------------------------------------------------------------------------------



 



                    (B) shall become fully exercisable and vested on the Date of
Termination if the Grantee’s Continuous Status as an Employee or Consultant
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or
                    (C) shall not become full exercisable and vested if the
Grantee’s Continuous Status as an Employee or Consultant terminates prior to the
Change in Control Anniversary as a result of termination by the Company for
Cause or resignation by the Grantee without Good Reason.
For purposes of this Section 11(b)(i), the following definitions shall apply:
                    (D) “Cause” means:
                         (1) A Grantee’s conviction of a crime involving fraud
or dishonesty; or
                         (2) A Grantee’s continued willful or reckless material
misconduct in the performance of the Grantee’s duties after receipt of written
notice from the Company concerning such misconduct;
provided, however, that for purposes of Section 11(b)(i)(D)(2), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).
                    (E) “Good Reason” means:
                         (1) The assignment to the Grantee of any duties
inconsistent in any respect with the Grantee’s position (including status,
titles and reporting requirement), authority, duties or responsibilities, or any
other action by the Company that results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith and that is
remedied by the Company promptly after receipt of written notice thereof given
by the Grantee within 30 days following the assignment or other action by the
Company;
                         (2) Any reduction in compensation; or
                         (3) Change in location of office of more than 35 miles
without prior consent of the Grantee.
               (ii) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Award is
outstanding, it will terminate immediately prior to the consummation of such
proposed action. The Board may, in the exercise of its sole discretion in such
instances, declare that any Option or SAR shall terminate as of a date fixed by
the Board and give each Grantee the right to exercise his or her Option or SAR
as to all or any part of the Covered Stock, including Shares as to which the
Option or SAR would not otherwise be exercisable.
               (iii) Merger or Asset Sale. Except as otherwise determined by the
Board, in its discretion, prior to the occurrence of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, in the event of such a merger or sale each outstanding Option or
SAR shall be assumed or an equivalent option or right shall be substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation or a Parent or
Subsidiary of the successor corporation does not agree to assume the Option or
SAR or to substitute an equivalent option or right, the Administrator shall, in
lieu of such assumption or substitution, provide for the Grantee to have the
right to exercise the Option or SAR as to all or a portion of the Covered Stock,
including Shares as to which it would not otherwise be exercisable. If the
Administrator makes an Option or SAR exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Grantee that the Option or SAR shall be fully exercisable for a
period of 15 days from the date of such notice, and the Option or SAR will
terminate upon the expiration of such period. For the purposes of this
paragraph, the Option or SAR shall be considered assumed if, following the
merger or sale of assets, the option or right confers the right to purchase, for
each Share of Covered Stock subject to the Option or SAR immediately prior to
the merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on

 



--------------------------------------------------------------------------------



 



the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets was not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation and the participant, provide for the consideration to be
received upon the exercise of the Option or SAR, for each Share of Optioned
Stock subject to the Option or SAR, to be solely common stock of the successor
corporation or its Parent equal in Fair Market Value to the per Share
consideration received by holders of Common Stock in the merger or sale of
assets.
               (iv) Except as otherwise determined by the Board, in its
discretion, prior to the occurrence of a Change in Control other than the
dissolution or liquidation of the Company, a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, in the event of such a Change in Control, all outstanding Options and
SARs, to the extent they are exercisable and vested (including Options and SARs
that shall become exercisable and vested pursuant to Section 11(b)(i) above),
shall be terminated in exchange for a cash payment equal to the Change in
Control Price (reduced by the exercise price applicable to such Options or
SARs). These cash proceeds shall be paid to the Grantee or, in the event of
death of an Grantee prior to payment, to the estate of the Grantee or to a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance.
     12. Term of Plan. The Plan shall become effective upon its approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board. Such stockholder approval shall be obtained in the manner and to
the degree required under applicable federal and state law. The Plan shall
continue in effect until October 17, 2011, unless terminated earlier under
Section 13 of the Plan.
     13. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Stockholder Approval. The Company shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Rule 16b-3 or with Section 422 of the Code (or any successor rule or
statute or other applicable law, rule or regulation, including the requirements
of any exchange or quotation system on which the Common Stock is listed or
quoted). Furthermore, the Company shall obtain stockholder approval of any
modification or amendment of the Plan to the extent that the Board, in its sole
and absolute discretion, reasonably determines, in accordance with the
requirements of any exchange or quotation system on which the Common Stock is
listed or quoted, that such modification or amendment constitutes a material
revision or material amendment of the Plan. Such stockholder approval, if
required, shall be obtained in such a manner and to such a degree as is required
by the applicable law, rule or regulation.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Grantee,
unless mutually agreed otherwise between the Grantee and the Administrator,
which agreement must be in writing and signed by the Grantee and the Company.
     14. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to an Award
unless the exercise, if applicable, of such Award and the issuance and delivery
of such Shares shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, Applicable Law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     15. Liability of Company.

 



--------------------------------------------------------------------------------



 



          (a) Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
          (b) Grants Exceeding Allotted Shares. If the Covered Stock covered by
an Award exceeds, as of the date of grant, the number of Shares that may be
issued under the Plan without additional stockholder approval, such Award shall
be void with respect to such excess Covered Stock, unless stockholder approval
of an amendment sufficiently increasing the number of Shares subject to the Plan
is timely obtained in accordance with Section 13 of the Plan.
     16. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     17. Rights of Employees and Consultants. Neither the Plan nor any Award
shall confer upon an Grantee any right with respect to continuing the Grantee’s
employment or consulting relationship with the Company, nor shall they interfere
in any way with the Grantee’s right or the Company’s right to terminate such
employment or consulting relationship at any time, with or without cause.
     18. Sub-plans for Foreign Subsidiaries. The Board may adopt sub-plans
applicable to particular foreign Subsidiaries. All Awards granted under such
sub-plans shall be treated as grants under the Plan. The rules of such sub-plans
may take precedence over other provisions of the Plan, with the exception of
Section 3, but unless otherwise superseded by the terms of such sub-plan, the
provisions of the Plan shall govern the operation of such sub-plan.

 